Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of April 1,
2011 between Validus Holdings, Ltd., a Bermuda corporation (the “Company”), and
Mr. Robert F. Kuzloski (the “Executive”).

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

SECTION 1.01       Definitions.  For purposes of this Agreement, the following
terms have the meanings set forth below:

 

“Affiliate” or “Affiliates” means any Subsidiary of the Company.

 

“Cause” means (a) theft or embezzlement by the Executive with respect to the
Company or its Affiliates; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the commission by the Executive of
any felony or any crime involving moral turpitude; (d) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness or at the direction of the Company or its Affiliates)
or failure, neglect or refusal by the Executive to perform his duties and
responsibilities without the same being corrected within ten (10) days after
being given written notice thereof; (e) failure by the Executive to adequately
perform his duties and responsibilities hereunder without the same being
corrected within thirty (30) days after being given written notice thereof, as
determined by the Company in good faith; (f) continued and habitual use of
alcohol by the Executive to an extent which materially impairs the Executive’s
performance of his duties without the same being corrected within ten (10) days
after being given written notice thereof; (g) the Executive’s use of illegal
drugs without the same being corrected within ten (10) days after being given
written notice thereof; or (h) the material breach by the Executive of any of
the covenants contained in this Agreement without, in the case of any breach
capable of being corrected, the same being corrected within ten (10) days after
being given written notice thereof.

 

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Affiliates in connection with their business.  It shall not include information
(a) required to be disclosed by court or administrative order, (b) lawfully
obtainable from other sources or which is in the public domain through no fault
of the Executive; or (c) the disclosure of which is consented to in writing by
the Company.

 

“Good Reason” means, without the Executive’s written consent and subject to the
timely notice requirement and the Company’s opportunity to cure as set forth
below, (a) a material breach of this Agreement by the Company; (b) a material
reduction in the Executive’s Base Salary or benefits;  (c) a material and
adverse change by the Company in the Executive’s duties and responsibilities set
forth in Section 3.01 hereof, other than due to the Executive’s failure to
adequately perform such duties and responsibilities as determined by the Board
in good faith; or

 

--------------------------------------------------------------------------------


 

(d) a change such that the Executive no longer reports solely and directly to
the Chief Financial Officer or the Chief Executive Officer provided, however,
that, it shall be a condition precedent to the Executive’s right to terminate
employment for Good Reason that (i) the Executive shall first have given the
Company written notice that an event or condition constituting Good Reason has
occurred within ninety (90) days after such occurrence, and any failure to give
such written notice within such period will result in a waiver by the Executive
of his right to terminate for Good Reason as a result of such event or
condition, and (ii) a period of thirty (30) days from and after the giving of
such written notice shall have elapsed without the Company having effectively
cured or remedied such occurrence during such 30-day period; provided further,
however, that the Executive’s Notice of Termination (as defined below) due to
“Good Reason” must be given not later than one hundred fifty (150) days
following the initial existence of the condition giving rise to “Good Reason.”

 

“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease.  Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld).  The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, twenty (20) percent or more of
the total voting power of shares of stock entitled to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or
combination thereof; or (b) if a partnership, limited liability company,
association or other business entity, twenty (20) percent or more of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof.

 

ARTICLE 2
EMPLOYMENT

 

SECTION 2.01       Employment Period.  The Company shall employ the Executive,
and the Executive shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning April 1, 2011
(the “Start Date”) and ending on the Date of Termination as defined Section 5.01
below The parties acknowledge and agree that the Executive’s employment with the
Validus Group of companies (the “Validus Group”) initially began on January 1,
2009 and that the Executive’s employment with the Validus

 

--------------------------------------------------------------------------------


 

Group has been and will be continuous from such date ending on the Termination
Date (the “Employment Period”).

 

ARTICLE 3
POSITION AND DUTIES

 

SECTION 3.01       Position and Duties.  Effective on the Start Date, the
Executive shall serve as Executive Vice President and Chief Corporate Legal
Officer of the Company, render such services to the Company and its Affiliates
which are consistent with Executive’s position and have such responsibilities,
powers and duties as may from time to time be prescribed by the senior
executives of the Company and its Affiliates; provided that such
responsibilities, powers and duties are substantially consistent with those
customarily assigned to individuals serving in such position at comparable
companies or as may be reasonably required by the conduct of the business of the
Company or its Affiliates. The Executive will report directly to the Chief
Financial Officer of the Company.  During the Employment Period the Executive
shall devote substantially all of his working time and efforts to the business
and affairs of the Company and its Affiliates.  The Executive shall not directly
or indirectly render any services of a business, commercial or professional
nature to any other person not related to the business of the Company or its
Affiliates, whether for compensation or otherwise, without prior written consent
of the Company.

 

SECTION 3.02       Work Location.  While employed by the Company hereunder, the
Executive shall perform his duties (when not traveling or engaged elsewhere in
the performance of his duties) at the offices of the Company or its Affiliates
in Bermuda or at such other place as the Company may in its discretion from time
to time direct.  The Executive shall travel to such places outside of Bermuda on
the business of the Company in such manner and on such occasions as the Company
may from time to time reasonably require.

 

ARTICLE 4
BASE SALARY AND BENEFITS

 

SECTION 4.01       Base Salary.  During the Employment Period, the Executive’s
base salary will be $450,000.00 per annum (the “Base Salary”).  The Base Salary
will be payable monthly on the last working day of each month in arrears in
twelve (12) equal installments per annum.  Annually during the Employment Period
the Company shall review with the Executive his job performance and
compensation, and if deemed appropriate by the Board of Directors of the Company
or its delegate, in its discretion, the Executive’s Base Salary may be
increased.

 

SECTION 4.02       Bonuses.  In addition to the Base Salary, the Executive shall
be eligible to participate in an annual bonus plan on terms set forth from time
to time by the Board of Directors of the Company; provided, however, that the
Executive’s target annual bonus will be 100% of his Base Salary.

 

SECTION 4.03       Benefits.  In addition to the Base Salary, and any bonuses
payable to the Executive pursuant to this Agreement, the Executive shall be
entitled to the following benefits during the Employment Period:

 

--------------------------------------------------------------------------------


 

(a)           such major medical, life insurance and disability insurance
coverage as is, or may during the Employment Period, be provided generally for
other senior executive officers of the Company and its Affiliates as set forth
from time to time in the applicable plan documents;

 

(b)           (15) paid days off for sick leave and a four (4) weeks of paid
vacation annually during the term of the Employment Period; and

 

(c)           Benefits, including an annual pension contribution (or equivalent)
equal to 10% of Base Salary, under any plan or arrangement available generally
for similarly situated employees of the Company, subject to and consistent with
the terms and conditions and overall administration of such plans as set forth
from time to time in the applicable plan documents;

 

(d)           a housing allowance for the period during which the Executive’s
place of work is Bermuda in an amount equal to $12,500.00 per month, payable
monthly in advance;

 

(e)           an automobile allowance for the period during which the
Executive’s place of work is Bermuda in an amount equal to $500.00 per month;

 

(f)            a travel allowance for the period during which the Executive’s
place of work is Bermuda in an amount equal to $1,250.00 per month;

 

(g)           one club membership for the period during which the Executive’s
place of work is Bermuda.

 

The amounts set forth in Section 4.03(d) above shall each be calculated, and
paid to the Executive, on an after-tax basis, taking into account any deduction,
credit or exclusion from income allowable to the Executive in respect of such
amounts.  All payments due to the Executive under Section 4.03(e) shall be made
monthly in advance.

 

SECTION 4.04       Expenses.  The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of expenses.

 

SECTION 4.05       Long Term Incentive Plan.  During the Employment Period the
Executive shall be eligible to participate in the Validus Holdings, Ltd. 2005
Long Term Incentive Plan (or any successor plan) under which equity-based
compensation awards may be made to the Executive, as determined in the sole
discretion of the Compensation Committee of the Board of Directors of the
Company.

 

--------------------------------------------------------------------------------


 

ARTICLE 5
TERM AND TERMINATION

 

SECTION 5.01       Date of Termination.  The Employment Period shall end on the
Date of Termination.  For purposes of this Agreement, the “Date of Termination”
shall mean the first to occur of the following:  (a) the 12 month anniversary of
the Company providing Notice of Termination (as defined below) without Cause to
the Executive; provided, however, that if the Company provides Notice of
Termination prior to the first anniversary of the Start Date, the Date of
Termination shall be the second anniversary of the Start Date; (b) immediately
upon the Company providing Notice of Termination for Cause to the Executive;
(c) in the case of the Executive providing Notice of Termination to the Company
specifying his resignation for Good Reason, at the option of the Executive,
either (i) the 12 month anniversary of the Executive providing such Notice of
Termination; or (ii) the second anniversary of the Start Date; (d) the 6 month
anniversary of the Executive providing Notice of Termination without Good Reason
to the Company; (e) the fifth (5th) day following the Company providing Notice
of Termination to the Executive as a result of the Executive’s Permanent
Disability; or (f) the date of Executive’s death.  In the event that there are
circumstances which would give rise to a termination by the Company for Cause,
the Company may, in its sole and exclusive discretion, treat such termination as
a termination without Cause.

 

SECTION 5.02       Resignation by the Executive without Good Reason.  If the
Employment Period shall be terminated as a result of the Executive’s resignation
or leaving of his employment, other than for Good Reason, the Executive shall
continue to: (a) receive Base Salary and benefits set forth in Section 4.03
through the Date of Termination, except that any amount payable after the
Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A 1(h)) with the Company will be subject to Section 12.14 below;
and (b) receive reimbursement of all Reimbursable Expenses incurred by the
Executive prior to the Date of Termination.  Notwithstanding any provision of
this Agreement or any applicable plan or other agreement to the contrary, no
shares of restricted stock of the Company or stock options of the Company
granted to the Executive shall vest on or following the date the Executive
provides Notice of Termination without Good Reason to the Company.  The
Executive’s entitlements under all other benefit plans and programs of the
Company shall be as determined thereunder.

 

SECTION 5.03       Termination for Other Reasons.  If the Employment Period
shall be terminated by the Executive for Good Reason, by the Company with or
without Cause, as a result of the Executive’s Permanent Disability or upon the
Executive’s death, the Executive (or his estate, in the case of death) shall
continue to: (a) receive Base Salary and benefits set forth in Section 4.03
above (i) in the case of termination by the Executive for Good Reason or by the
Company with or without Cause, through the Date of Termination, and (ii) in the
case of termination due to the Executive’s Permanent Disability or death,
through the six (6) month anniversary of the Date of Termination; provided that
any amount payable after the Executive’s “separation from service” (within the
meaning of Treas. Reg. Section 1.409A 1(h)) with the Company will be subject to
Section 12.14 below and any Base Salary or benefits that would otherwise be
payable under this Section 5.03 after the first anniversary of the Notice of
Termination will be paid on such first anniversary; (b) continue to vest in any
shares of restricted stock of the Company and any Company stock options granted
to the Executive through the Date of Termination;

 

--------------------------------------------------------------------------------


 

(c) continue to receive reimbursement for all Reimbursable Expenses incurred by
the Executive prior to the Date of Termination and (d) in the event the
Employment Period is terminated under this Section 5.03 other than by the
Company with Cause, receive a bonus for the year in which the Date of
Termination occurs, prorated for the number of full or partial months during
which the Executive provided services to the Company, payable at the time such
bonus is payable to other employees of the Company. The Executive’s entitlements
under all other benefit plans and programs of the Company shall be as determined
thereunder.  Amounts described in clause (a) above will be paid, subject to
Section 12.14 below, monthly on the last working day of each month in arrears in
equal.

 

SECTION 5.04       Notice of Termination.  Any termination by the Company for
Permanent Disability or Cause or without Cause or by the Executive shall be
communicated by written Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and, with respect to termination by the Company for Permanent Disability or
Cause, shall set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of employment under the provision indicated.

 

SECTION 5.05       Garden Leave.  Following the provision of a Notice of
Termination either by the Company or by the Executive, the Company may direct,
in its sole and exclusive discretion, that the Executive perform no duties,
exercise no powers and resign from any office held in connection with his
employment with the Company or its Affiliates; provided, however, that,
following any such direction, the Executive will continue to be required to
comply with his other obligations under this Agreement (and will continue to
have a duty of loyalty to the Company as an employee) through the end of the
Employment Period.

 

ARTICLE 6
CONFIDENTIAL INFORMATION

 

SECTION 6.01       Nondisclosure and Nonuse of Confidential Information.  The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement. 
Under all circumstances and at all times, the Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.

 

ARTICLE 7
INTELLECTUAL PROPERTY

 

SECTION 7.01       Ownership of Intellectual Property.  In the event that the
Executive as part of his activities on behalf of the Company generates, authors
or contributes to any invention, design, new development, device, product,
method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information

 

--------------------------------------------------------------------------------


 

relating directly or indirectly to the business of the Company as now or
hereinafter conducted (collectively, “Intellectual Property”), the Executive
acknowledges that such Intellectual Property is the sole and exclusive property
of the Company and hereby assigns all right, title and interest in and to such
Intellectual Property to the Company.  Any copyrightable work prepared in whole
or in part by the Executive during the Employment Period will be deemed “a work
made for hire” under Section 201(b) of the Copyright Act of 1976, as amended,
and the Company will own all of the rights comprised in the copyright therein. 
The Executive will promptly and fully disclose all Intellectual Property and
will cooperate with the Company to protect the Company’s interests in and rights
to such Intellectual Property (including providing reasonable assistance in
securing patent protection and copyright registrations and executing all
documents as reasonably requested by the Company, whether such requests occur
prior to or after termination of Executive’s employment hereunder).

 

ARTICLE 8
DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

 

SECTION 8.01       Delivery of Materials upon Termination of Employment.  As
requested by the Company, from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all property of the Company or its Affiliates,
including, without limitation, all copies and embodiments, in whatever form or
medium, of all Confidential Information or Intellectual Property in the
Executive’s possession or within his control (including written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, will provide the
Company with written confirmation that, to the best of his knowledge, all such
materials have been delivered to the Company.

 

ARTICLE 9
NONCOMPETITION AND NONSOLICITATION

 

SECTION 9.01       Noncompetition.  The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company or its Affiliates, and
that his services will be of special, unique and extraordinary value to the
Company.  In addition, the Executive hereby agrees that at any time during the
Employment Period, and for a period ending 6 months after the Date of
Termination (the “Noncompetition Period”), he will not directly or indirectly
own, manage, control, participate in, or in any manner engage in any business
competing with the businesses of the Company or its Affiliates as such
businesses exist or are in process or being planned as of the Date of
Termination, within any geographical area in which the Company or its Affiliates
engage or plan to engage in such businesses; provided, however, that the portion
of the Noncompetition Period following the Date of Termination shall be reduced
by the period of time, if any, between the date that Notice of Termination is
given and the Date of Termination; provided further, however, that the
restriction set forth in this Section 9.01 with respect to the 6 month period
after the Date of Termination shall not apply in the event of a termination by
the Company of the Executive’s employment without Cause.  It shall not be
considered a violation of this Section 9.01 for

 

--------------------------------------------------------------------------------


 

the Executive to be a passive owner of not more than 2% of the outstanding stock
of any class of a corporation which is publicly traded, so long as the Executive
has no active participation in the business of such corporation.

 

SECTION 9.02       Nonsolicitation of Employees.  The Executive hereby agrees
that during the Employment Period and for a period of one (1) year after the
Date of Termination (the “Nonsolicitation Period”) the Executive will not,
directly or indirectly through another entity, induce or attempt to induce any
employee of the Company or its Affiliates to leave the employ of the Company or
its Affiliates, or in any way interfere with the relationship between the
Company or its Affiliates and any employee thereof or otherwise employ or
receive the services of any individual who was an employee of the Company or its
Affiliates at any time during such Nonsolicitation Period or within the
six-month period prior thereto

 

SECTION 9.03       Nonsolicitation of Customers.  During the Nonsolicitation
Period, the Executive will not induce or attempt to induce any customer,
supplier, client, insured, reinsured, reinsurer, broker, licensee or other
business relation of the Company or its Affiliates to cease doing business with
the Company or its Affiliates.

 

SECTION 9.04       Enforcement.  If, at the enforcement of Sections 9.01, 9.02
or 9.03, a court holds that the duration, scope or area restrictions stated
herein are unreasonable under circumstances then existing, the parties agree
that the maximum duration, scope or area reasonable under such circumstances
will be substituted for the stated duration, scope or area and that the court
will be permitted to revise the restrictions contained in this Article 9 to
cover the maximum duration, scope and area permitted by law.

 

ARTICLE 10
EQUITABLE RELIEF

 

SECTION 10.01     Equitable Relief.  The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Company contained in Sections 6.01, 7.01, 8.01, 9.01, 9.02
or 9.03 could cause irreparable harm to the Company for which they would have no
adequate remedy at law.  Accordingly, and in addition to any remedies which the
Company may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01,
8.01, 9.01, 9.02 or 9.03, the Company shall have the absolute right to apply to
any court of competent jurisdiction for such injunctive or other equitable
relief as such court may deem necessary or appropriate in the circumstances.

 

ARTICLE 11
EXECUTIVE REPRESENTATIONS AND INDEMNIFICATION

 

SECTION 11.01     Executive Representations.  The Executive hereby represents
and warrants to the Company that (a) the execution, delivery and performance of
this Agreement by the Executive does not and will not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which he is bound,
(b) except for agreements provided to the Company by the Executive, the

 

--------------------------------------------------------------------------------


 

Executive is not a party to or bound by any employment agreement, noncompetition
agreement, or garden leave agreement with any other Person, and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement will be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms.  Notwithstanding Section 11.02 below, in the event that any
action is brought against Executive involving any breach of any employment
agreement, noncompetition agreement or confidentiality agreement with any other
Person, the Executive shall bear his own costs incurred in defending such
action, including but not limited to, court fees, arbitration costs, mediation
costs, attorneys’ fees and disbursements.

 

SECTION 11.02     General Indemnification.  The Company agrees that if the
Executive is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative
(each, a “Proceeding”), by reason of the fact that he is or was a director,
officer or employee of the Company or is or was serving at the request of the
Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Company to the fullest extent permitted
or authorized by applicable law and its organizational documents, against all
cost, expense, liability and loss reasonably incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if he has ceased to be a director, member, employee or agent
of the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators.  The Company agrees to maintain a
directors’ and officers’ liability insurance policy covering the Executive to
the extent the Company provides such coverage for its other executive officers.

 

ARTICLE 12
MISCELLANEOUS

 

SECTION 12.01     Rights and Remedies.  The Company will be entitled to enforce
its rights and remedies under this Agreement specifically, without posting a
bond or other security, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law. 
There are currently no disciplinary or grievance procedures in place, there is
no collective agreement in place, and there is no probationary period.

 

SECTION 12.02     Consent to Amendments.  The provisions of this Agreement may
be amended or waived only by a written agreement executed and delivered by the
Company and the Executive.  No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

 

SECTION 12.03     Parties, Successors and Assigns.  This Agreement is an
agreement between the Executive and the Company.  However, the obligations
imposed upon the Company may be assigned to and/or satisfied by an Affiliate. 
Any payment made or action taken by an Affiliate shall be considered to be a
payment made or action taken by the Company for purposes of determining whether
the Company has satisfied its obligations under the Agreement.  All covenants
and agreements contained in this Agreement by or on behalf of any of the parties
hereto will bind and inure to the benefit of the respective successors and
assigns of the parties

 

--------------------------------------------------------------------------------


 

hereto whether so expressed or not, provided that the Executive may not assign
his rights or delegate his obligations under this Agreement without the written
consent of the Company.

 

SECTION 12.04     Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

SECTION 12.05     Counterparts.  This Agreement may be executed simultaneously
in two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.

 

SECTION 12.06     Descriptive Headings.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

SECTION 12.07     Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally to
the recipient, two (2) business days after the date when sent to the recipient
by reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid.  Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below.

 

If to the Executive:

To the last address delivered to the
Company by the Executive in the
manner set forth herein.

 

 

If to the Company:

Validus Holdings, Ltd.
Suite 1790
48 Par-la-Ville Road
Hamilton HM11
Bermuda



Attn: Chief Financial Officer

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

SECTION 12.08     Withholding.  The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

--------------------------------------------------------------------------------


 

SECTION 12.09     No Third Party Beneficiary.  This Agreement will not confer
any rights or remedies (or any obligations) upon any person other than the
Company, the Executive and their respective heirs, executors, successors and
assigns.

 

SECTION 12.10     Entire Agreement.  This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof.

 

SECTION 12.11     Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.  Any
reference to any federal, state, local or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.  The use of the word “including” in this Agreement
means “including without limitation” and is intended by the parties to be by way
of example rather than limitation.

 

SECTION 12.12     Survival.  Sections 6.01, 7.01, 8.01 and Articles 9 through 12
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

SECTION 12.13     GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF BERMUDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, AND THE
PARTIES HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF BERMUDA.

 

SECTION 12.14     409A.

 

(a)           It is intended that this Agreement will comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines promulgated thereunder (collectively,
“Section 409A”), to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such intent.  If an
amendment of the Agreement is necessary in order for it to comply with
Section 409A, the parties hereto will negotiate in good faith to amend the
Agreement in a manner that preserves the original intent of the parties to the
extent reasonably possible.  No action or failure to act pursuant to this
Section 12.14 shall subject the Company to any claim, liability, or expense, and
the Company shall not have any obligation to indemnify or otherwise protect the
Executive from the obligation to pay any taxes, interest or penalties pursuant
to Section 409A or Section 457A of the Code.

 

(b)           Notwithstanding any provision to the contrary in this Agreement,
if the Executive is deemed on the date of his or her “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section

 

--------------------------------------------------------------------------------


 

409A(a)(2)(B) of the Code (after taking into account any applicable exceptions
to such requirement), such payment or benefit shall be made or provided on the
date that is the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Executive’s “separation from service,” or (ii) the
date of the Executive’s death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 12.14
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(c)           With respect to any reimbursement or in-kind benefit arrangements
of the Company and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

VALIDUS HOLDINGS, LTD.

 

 

 

 

By:

/s/ Joseph E. (Jeff) Consolino

 

 

Printed Name: Joseph E. (Jeff) Consolino

 

 

Title: President and Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Robert F. Kuzloski

 

 

Printed Name: Robert F. Kuzloski

 

--------------------------------------------------------------------------------